Title: Mercy Otis Warren to Abigail Adams, 25 February 1775
From: Warren, Mercy Otis
To: Adams, Abigail


     
      Plimouth February 25 1775
     
     I had the pleasure of hearing Yesterday by a transient person that my much Esteemed friend Mrs. Adams was well. I wish she had been kind Enough to have put a line into his Hand for me who is always highly gratified with Every such intimation of friendship from those she loves.
     I thank you for the Letter I Received by Mr. Warren, and for the Copy of a very agreable one to a Distinguished Lady that accompanyd it, and did I not fear you might tax me with the Nonperformance of some former Engagements, I believe I should have spared you the trouble of perusing the Enclosed. But I think Every Mark of trust and Confidence Reposed demands some instance of A Reciprocal Wish to oblige, for friendship is of too Delicate a Nature to suffer the least Neglect without pain.
     
      “By smallest Violations apt to die
      Reserve will Wound it and Distrust Destroy.”
     
     Therfore I must tell you that I never once suspected that the unlimited Confidence Reposed in you and in the Worthy partner of your Heart was Ever Betrayed. But there are some things Reported (tho I believe merely from Conjecture) which I could have Wished the World Might not have suspected: Considering how Cruel and Vindictive Mankind Generally are: but Methinks something like Conscience wispers me that I ought to Behave in such a Manner as to be able to Wish with the ancient sage for a Window in my Breast. Yet if I had I think though some might assert the pen at times bears a little tincture of Gall, they Might see in the Heart, Wrote in Legible Characters, a Readiness to forgive the Bitterest Enemy to myself, my friends, or my Country, on the least Mark of Repentance (from A proper sense of Virtue) or even Could one be Convinced that their pernicious Conduct Arises from Error of judgment, and not from a perverted Mind Devoid of Every
      principle of Rectitude or Humanity.
     If you please you may tell a Gentleman of my acquaintance whom I much Esteem, that I am very Glad Massachusetensis has fallen into such Excelent hands, into the hand of a person so Capable of Developing the intracate Windings, of that state Crokedile, of tracing the Movements of the Narrow souled junto, and unraveling the Lybarinths of that Corrupt influance Which has brought one of the finest Countrys in the World to the Verge of Distruction. But though I have been highly pleasd and Entertained for several Weeks past with the productions of the just and Masterly pen of Novanglus, Yet I was in hopes Ere this to have heard something perticularly from Mr. Adams. As I think he Could not very well avoid making some kind of answer to my Last (’tho perhaps I ought to ask pardon for Calling of his Attention a moment from more important services) I am under some Apprehension least a letter may have miscaried as none has yet come to
      hand.
     Every week brings us inteligence from Boston by a post Rider from Plimouth who I suppose Generally calls at Your Neighbur Brakets. I mention this that the want of safe Conveyance may not prevent us the pleasure of hearing from Braintree Friends.
     Do let me know if the Letters to Mrs. Macauley are gone, and by whom. The Enclosed is Rather more lengthy than I should have presumed to have been, to a Lady of her Distinguished Character but that I thought the Circumstences of America were such that it demanded some perticulers from Every hand, more Especially as we have so Many Busy and Mischevious tongues and pens (of not much more importance than a Womans) to Vilify and misrepresent us.
     If you Recieve any pleasure in the perusal, or if the Gratification of Curiosity is a Ballence for the trouble of picking it out I shall not Regret the puting it into your hand, as an oppertunity of obliging Mrs. Adams will always give pleasure to her sincere & affectionate Friend,
     
      Mercy Warren
     
    